DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bish et al. (US 2015/0355837).
Consider claim 7, Bish et al. discloses a system, comprising: memory; and processing circuitry coupled to the memory, the memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to: monitor I/O operations directed to a storage object in a data storage system; in response to the said monitoring, determine a measure of I/O trend relating to the storage object; wherein determining the measure of I/O trends includes one or more of: periodically requesting I/O statistics; evaluating trends of temperature changes for each slice of storage; estimating an effect of slice placement based on a duration between maintenance windows; and based on the said measure of I/O trend, migrate data associated with the storage object from one tier of storage to another tier of storage in the data storage system during at least one of a plurality of pre-determined periodic dedicated maintenance windows (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], the activity of data is monitored, patterns are determined over time intervals and data is migrated due to this activity and also migrated in anticipated of future activity based on these patterns. Temperature changes in data blocks (slices of storage) are tracked, heat maps are generated and indicate temperature changes over time. In Bish et al., data is specifically migrated in anticipation of future temperature activity and the data is migrated in advance to maintain system performance and therefore the time when data is migrated is considered a time window to maintain system performance. For example if it is known that at the end of the work day, certain pieces of data will become cold, that data is migrated in a pre-defined window of time before the end of the work day in anticipated. This is considered to meet a maintenance window including a pre-defined time window.).
Consider claim 8, Bish et al. discloses the system as claimed in Claim 7, wherein the measure of I/O trend describes a rate of increase or decrease of I/O operations relating to the storage object (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], I/O trends are measured and show increases and decreases in activity.).
Consider claim 9, Bish et al. discloses the system as claimed in Claim 7, wherein migrating data associated with the storage object comprises determining to migrate the data based on a temperature of the data - 21 -Patent ApplicationDocket Number: 110238EMC CONFIDENTIALdescribing an amount of activity in connection with the data and the measure of I/O trend (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], the temperature of the data is used to determine migration.).
Consider claim 10, Bish et al. discloses the system as claimed in Claim 7, wherein the data storage system is configured to migrate data during pre-defined time windows; and wherein migrating the data associated with the storage object, comprises: determine a temperature of the data describing an amount of activity in connection with the data; determine an amount of time to elapse before a future time window; determine a potential temperature of the data at the future time window based on the temperature, the amount of time, and the measure of I/O trend; and based on the potential temperature, determine whether to migrate the data to the other tier before the future time window (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], patterns are determined as to when data will likely become hot/cold using heatmaps and data is preemptively migrated to be in the appropriate tier of storage before the data will become hot/cold.).
Consider claim 11, Bish et al. discloses the system as claimed in Claim 10, wherein determining whether to migrate the data before the future time window comprises comparing the potential temperature of the data associated with the storage object and a temperature or a potential temperature associated with one or more other storage objects at the future time window (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], correlations between data is determined to know when particular pieces of data need to be migrated.).
Consider claim 12, Bish et al. discloses the system as claimed in Claim 10, wherein determining whether to migrate the data before the future time window comprises comparing the potential temperature of the data associated with the storage object and a threshold associated with the other tier in order to determine whether to migrate the data to the other tier (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], each tier is assigned a temperature.).
Claims 1-6 are the method claims of the system claims 7-12 above and are rejected in the same manner using the same rationale.
Claims 13-18 are the computer program product claims of the system claims 7-12 above and are rejected in the same manner using the same rationale.

Response to Arguments
Applicant's arguments filed 2/1/2020 have been fully considered but they are not persuasive. The applicant arguments that Bish fails to teach or suggest that the predicted changes are periodic. In fact, Bish’s disclosed architecture determines predicted changes at variable times. However, Bish describes in [0035] that data is continuously monitored, in [0041] that the same patterns can repeatedly emerge and therefore the data is accessed in a predictable and recurring order and in [0054] that certain dates and times can be predicted. Therefore Bish does teach that the predicted changes are periodic. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136